DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamata (U.S. 4,998,638).  Regarding claim 17, Kawamata teaches a method of equalizing a pressure within a housing 1 comprising deflecting a membrane 3 at least partially defining an interior space of a housing in response to a change in pressure of the interior space, wherein the membrane 3 is deflected inward when the pressure of the interior space decreases and the membrane is deflected outward when the pressure of the interior space increases (figure 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stammler et al. (U.S. 4,921,124) in view of Kawamata (U.S. 4,998,638). Stammler et al. teaches an assembly (“housing”; col. 1 lines 16-25) comprising a housing including a plurality of walls defining an interior space (col. 1 lines 41-57), an electronic device (col. 1 lines 16-18) located within the interior space, at least one passage (shown in the figure at 33) extending through a first wall of the plurality of walls 30.  
Stammler et al. discloses the claimed invention except for the membrane.  Kawamata teaches that it is known to provide a container with a membrane (see element 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Stammler et al. with a membrane, as taught by Kawamata, in order to equalize pressure.

Regarding claim 2, the first wall includes a protrusion and the at least one passage extends through the protrusion (as shown in the figure).



Regarding claim 4, the protrusion in dome shaped, as shown in the figure.

Regarding claim 5, an exterior surface of the protrusion 27 is covered with a filter 21 that encloses an inlet to the at least one passage.

Regarding claim 7, the membrane includes an inner surface that faces the interior space and an outer surface adjacent the first side of the first wall, as taught by Kawamata.

Regarding claim 8, the membrane is secured to the inner surface of the first wall adjacent a perimeter of the membrane, as taught by Kawamata.

Regarding claim 14, the membrane is disk shaped and planar between the perimeter when in an un-deformed state, as taught by Kawamata.

Regarding claim 15, the membrane includes at least one undulation spaced inward from the perimeter, when pressure is reduced or built up.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stammler et al. (U.S. 4,921,124) in view of Kawamata (U.S. 4,998,638), as applied to claim 1 above, and further in view of Pourdeyhimi (U.S. 10,464,000). The modified assembly of Stammler et al. discloses the claimed invention except for the filter being elastomeric.  Pourdeyhimi teaches that it is known to form a filter of In re Leshin, 125 USPQ 416. 

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stammler et al. (U.S. 4,921,124) in view of Kawamata (U.S. 4,998,638), as applied to claim 1 above, and further in view of Rhue (U.S. 9,611,069). The modified assembly of Stammler et al. discloses the claimed invention except for the adhesive.  Rhue teaches that it is known to secure a membrane with adhesive (see element 30).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Stammler et al. with membrane being secured with adhesive, as taught by Rhue, in order to prevent the membrane from moving.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamata (U.S. 4,998,638) in view of Stammler et al. (U.S. 4,921,124). Kawamata discloses the claimed invention except for the electronic device.  Stammler et al.  teaches that it is known to provide a container for housing an electronic device.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Kawamata for housing an electronic device, as taught by Stammler et al., in order to store electronic devices in a durable sealed container.



Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the vent.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NIKI M ELOSHWAY/Examiner, Art Unit 3736